DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 20 July 2022 is acknowledged.  The traversal is on the ground(s) that the examination of Group I and Group II would not be a serious burden.  This is not found persuasive because Group I and Group II are classified in separate areas and the specific method of making Group II is not required for the glass of Group I.
The requirement is still deemed proper and is therefore made FINAL.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 20 July 2022.

Drawings
	The original drawings received on 30 June 020 are accepted by the Examiner.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 30 June 2020, 2 December 2020, 23 February 2021, 23 November 2021, and 26 August 2022 have been considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Heithoff, U.S. Patent Application US 2004/0229744 A1 in view of Urata et al., European Patent Application Publication EP 2 000 440 A2.
	Heithoff teaches a transparent glass having the following composition in terms of weight percentages: SiO2 65-75, Al2O3 0-5, Na2O 10-20, CaO 5-15, MgO 0-5, K2O 0-5, T-Fe2O3 0-0.02, CoO 0-5 ppm, Nd2O3 0-0.1, CuO 0-0.03 and has a redox in the range of 0.2-0.6.  See Abstract and the entire specification, specifically, paragraphs [0008]-[0010]. Heithoff teaches that the glass has a visible light transmittance of greater than or equal to 85% and a dominant wavelength of 480-510 nm. See paragraph [0018]. Heithoff teaches that the glass is made by the float process on a tin molten metal pool. See paragraphs [0018] and [0020]. Heithoff teaches that the glass comprises a tin rich side. See paragraph [0029].
Heithoff fails to teach that the glass comprises tin in an amount of greater than 0.005 to 5.0.
Urata et al. teach a similar float glass composition. See Abstract and the entire specification, specifically, paragraphs [0002] and [0018]. Urata et al. further teach that SnO2 can be added to the glass composition in an amount of 0-3 weight percent to adjust the iron redox of the glass composition. See paragraph [0042].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a glass of Heithoff as suggested by Urata et al. because the resultant glass would have the superior transmittance properties as of a result of the addition of the SnO2 to the low iron composition.
One of ordinary skill in the art would expect that a glass with overlapping compositional ranges would have the properties as recited in claims 2 and 14-16.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363.  The examiner can normally be reached on 10 am to 6:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kaj Olsen can be reached on 571-272-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        


EAB
19 November 2022